Exhibit 10.59

WFNIA/CA

AMD_00246

AMENDMENT

Date of Amendment: May 20, 2010

AMENDMENT to the Index License Agreement for Funds (the “Agreement”), dated as
of March 18, 2000, by and between MSCI Inc. (f/k/a Morgan Stanley Capital
International Inc.) (“MSCI”) and BlackRock Institutional Trust Company, N.A.
(formerly known as Barclays Global Investors, N.A.) (“Licensee”), as previously
amended. Capitalized terms used herein but not otherwise defined herein shall
have the meanings ascribed in the Agreement.

 

1. Exhibit A of the Agreement is hereby amended to add the MSCI ACWI ex USA
Financials Index, MSCI ACWI ex USA Energy Index, MSCI ACWI ex USA Industrials
Index, MSCI ACWI ex USA Materials Index, MSCI ACWI ex USA Consumer Staples
Index, MSCI ACWI ex USA Consumer Discretionary Index, MSCI ACWI ex USA
Telecommunication Services Index, MSCI ACWI ex USA Health Care Index, MSCI ACWI
ex USA Utilities Index, and MSCI ACWI ex USA Information Technology Index. For
the avoidance of doubt, the terms contained in Exhibit B of the Agreement,
including, but not limited to the requirement that all Funds be listed on an
U.S. domiciled stock exchange only, shall apply to all Funds based on the MSCI
ACWI ex USA Financials Index, MSCI ACWI ex USA Energy Index, MSCI ACWI ex USA
Industrials Index, MSCI ACWI ex USA Materials Index, MSCI ACWI ex USA Consumer
Staples Index, MSCI ACWI ex USA Consumer Discretionary Index, MSCI ACWI ex USA
Telecommunication Services Index, MSCI ACWI ex USA Health Care Index, MSCI ACWI
ex USA Utilities Index, and MSCI ACWI ex USA Information Technology Index.

For the avoidance of doubt, the license fees set forth in the Agreement, as
amended, shall apply with respect to all Funds based on the MSCI ACWI ex USA
Financials Index, MSCI ACWI ex USA Energy Index, MSCI ACWI ex USA Industrials
Index, MSCI ACWI ex USA Materials Index, MSCI ACWI ex USA Consumer Staples
Index, MSCI ACWI ex USA Consumer Discretionary Index, MSCI ACWI ex USA
Telecommunication Services Index, MSCI ACWI ex USA Health Care Index, MSCI ACWI
ex USA Utilities Index, and MSCI ACWI ex USA Information Technology Index.

 

2. This Amendment is intended to amend and operate in conjunction with the
Agreement and together this Amendment and the Agreement constitute the complete
and exclusive statement of the agreement between the parties and supersede in
full all prior proposals and understandings, oral or written, relating to the
subject matter hereof, To the extent that any terms of this Amendment conflict
with any terms of the Agreement, the terms of this Amendment will control. No
right or license of any kind is granted to Licensee except as expressly provided
in the Agreement and this Amendment.

 

3. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of New York without regard to its conflict or choice of laws
principles.

 

LICENSEE:

BlackRock Institutional Trust Company, N.A.

    MSCI INC. By   /s/ D. Wojnar     By   /s/ Paul Friedman Name       D. Wojnar
    Name       Paul Friedman   (printed)       (printed) Title   MD     Title  
Executive Director

 

LICENSEE:

BlackRock Institutional Trust Company, N.A.

By   /s/ Mark Roberts Name      

Mark Roberts

  (printed) Title   Director